Citation Nr: 0108443	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 7, 1997, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of April 1998, which increased the veteran's evaluation for 
PTSD to 100 percent, effective October 1, 1997, and June 
1998, which denied earlier effective date for the grant of a 
100 percent rating for PTSD.  However, because the veteran 
was in receipt of a temporary total rating based on 
hospitalization for the period from July 7, 1997, through 
September 30, 1997, the issue is entitlement to an effective 
date earlier than July 7, 1997, for the grant of a 100 
percent rating for PTSD.  A hearing was held in June 2000 in 
Washington, DC, before the undersigned, who was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 2000).  

At the hearing, the issue of clear and unmistakable error in 
a September 1992 rating decision which denied entitlement to 
an evaluation in excess of 30 percent for PTSD was raised by 
the veteran's representative.  This matter has not been 
previously addressed, and is referred to the RO for initial 
action, with attention to the hearing transcript.


REMAND

The appellant contends that the effective date of the 100 
percent rating for PTSD should be in 1994, rather than the 
1997 date assigned by the RO.  The effective date of an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2) (2000).  

In this case, the veteran's claim for an increased rating was 
filed in July 1994.  The RO denied the claim, and in the 
course of appellate development, he was granted a temporary 
total rating based on hospitalization from July 7, 1997, to 
September 30, 1997.  Subsequently, a 100 percent rating was 
granted effective October 1, 1997.  The Court has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Moreover, although the effective date is a 
distinct issue from the disability rating, requiring a 
separate notice of disagreement, a timely notice of 
disagreement with the effective date of the 100 percent 
rating was received in July 1998.  See Hibbard v. West, 13 
Vet.App. 546 (2000).  Consequently, the date of claim, for 
purposes of the effective date issue, is July 27, 1994.  

Accordingly, it must be determined whether entitlement arose 
at any time during the period from July 27, 1993 (one year 
prior to the date of claim) to July 7, 1997, when a 100 
percent rating became effective.  However, it does not appear 
that the file contains a complete record of his psychiatric 
treatment throughout the time period.  Specifically, VA 
outpatient treatment records have only been received for the 
period from June 1993 to March 1995.  VA hospitalization 
records during the pertinent time period only show a 
hospitalization during April 1995, although there is evidence 
from the veteran that he was hospitalized in August 1995.  In 
addition, a private physician wrote, in September and in 
December, 1996, that he had been treating the veteran for 
over seven months, for psychiatric disorders including PTSD.  
All of these records must be obtained.  

In this regard, the RO's attention is drawn to the provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date, November 9, 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all VA outpatient 
mental hygiene clinic and inpatient 
records of psychiatric hospitalizations 
pertaining to the veteran for the period 
from July 1993 up to July 7, 1997.  

2.  The RO should request legible copies 
of all clinical treatment records 
pertaining to the veteran for the period 
from July 1993 (or when treatment began, 
if later) to July 1997 from B. 
Stojanovic, M.D., of the Florida 
Neuropsychiatric Institute, Inc.  The 
results of the request, whether 
successful or unsuccessful must be 
documented in the claims file.  In 
addition, the veteran must be informed of 
any negative results, and informed that 
he may submit any records himself 
directly to the RO.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied (see page 4, above).  
Thereafter, the RO should readjudicate the 
claim.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




